Case 1:18-CV-00588-LPS Document 161 Filed 02/05/19 Page 1 of 24 Page|D #: 9670

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

CITRIX SYSTEMS, INC.,
Plaintiff,
v.
WORKSPOT, INC.,

Defendant.

)
) C.A. NO. 18-588_LPS

JURY TRIAL DEMANDED

PUBLIC VERSION

\_/\/\/\/\/\/\./

DEFENDANT WORKSPOT, INC.’S ANSWERING BRIEF IN
OPPOSITION TO PLAINTIFF’S MOTION FOR TRO AND TO SHOW CAUSE

GF COUNSEL:

H. Mark Lyon

GIBSON DUNN & CRUTCHER LLP
1881 Page Mill Road

Palo Alto, CA 94304-1211

Tel: (650) 849-5300

Y. Ernest Hsin

GIBSON DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105-0921
Tel: (415) 393-8200

Jennifer J. Rho

GIBSON DUNN & CRUTCHER LLP
333 South Grand Avenue

Los Angeles, CA 90071

Te1: (213) 229-7000

Dated: October 30, 2018
5971479 / 45039

Public Version Dated: February 5, 2019

David E. Moore (#3983)

Bindu A. Palapura (#5370)
Stephanie E. O’Byrne (#4446)
POTTER ANDERSON & CORROON LLP
Hercules Plaza, 6th Floor

1313 N. Market Street
Wilmington, DE 19801

Tel: (302) 984-6000
dmoore@notteranderson.com
bpa1apura@p0tteranderson.com
Sobvme@potteranderson.com

Attorneysfor Defendant Workspot, Inc.

Case 1:18-CV-00588-LPS Document 161 Filed 02/05/19 Page 2 of 24 Page|D #: 9671

 

TABLE OF CONTENTS

I. Background .......................................................................................................................... 2
A. CitriX repeats its practice of file first and investigate later ...................................... 2
B. Workspot conducted an independent investigation ................................................. 4
II. Argument ............................................................................................................................. 5
A. The Court should deny CitriX’S request for TRO .................................................... 5

1. CitriX’s mischaracterizes the dispute concerning the threatening emails as
a “Protective Order violation” ..................................................................... 5
2. CitriX lacks any credible evidence to support its allegations ....................... 6
3. Workspot is the only party suffering irreparable harm here ...................... 11
4. Granting a TRO is not in the public interest .............................................. ll

B. The Court should deny CitriX’s improper request for Workspot to show cause ...11
1. Workspot complied With_not “disobeyed”--the Protective Order ......... 12

2. An C)rder to ShoW Cause and/ or a Finding of Contempt ls Not Appropriate
Because the Inadvertently Disclosed Inforrnation Was Largely Public and

Unrelated to the 2018 Workspot~Microsoft License Agreements. ............ 14
C. CitriX’s motivation is to interfere With Workspot’s business relationship With
Microsoft ................................................................................................................ 17
D. Ironically, the threatening emails do suggest bad acts-
-, not by Workspot or Mr. Chawla ............................................................... 18

E. CitriX should be ordered to pay Workspot’s fees for responding to this motion...19

III. Conclusion ......................................................................................................................... 20

Case 1:18-CV-00588-LPS Document 161 Filed 02/05/19 Page 3 of 24 Page|D #: 9672

 

TABLE OF AUTHORITIES
CASES
Page(s)

CrowdStrike, Inc. v. NSS Labs. lnc.,

C.A. No. 17-146-GMS, 2017 WL 588713 (D. Del. Feb. 13, 2017) .......................................... 5
Harley~Davia'Son, Inc. v. Morris,

19 F.3d 142 (3d Cir. 1994) ....................................................................................................... 14
INVISTA N. Am. S.a.r.l. v. M& G USA Corp.,

C.A. No. 11-1007-SLR-CJB, 2014 WL 1908286 (D. Del. Apr. 25, 2014) ............................. 12
Lz`feScan Scotland, Ltd. v. Shasta Techs, LLC,

No. 11-CV-04494-WHO, 2013 WL 4604746 (N.D. Cal. Aug. 28, 2013) .............................. 15
W.L. Gore & Associates, Inc. v. C.R. Bard, Inc.,

231 F. Supp. 3d 19 (D. Del. 2017) ..................................................................................... 19-20
STATUTES & RULES
28 U.S.C. § 1927 ............................................................................................................................ 19
D.DEL.LR7.1.1 .............................................................................................................................. 3

ii

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 4 of 24 Page|D #: 9673

Based solely on speculation, and triggering significant additional needless fees and costs
to Workspot, Citrix’s l\/lotion for TRO and To Show Cause (D.I. 101) should be denied with fees
and costs awarded to Workspot. fn seeking a TRO and contempt order, Citrix asks this Court to
accept, without any competent evidence, that Workspot and its CTO, Puneet Chawla, were
responsible for hacking and leaking Citrix emails and also writing certain emails to Citrix
executives There is no evidence, however, that Workspot is responsible for the emails Citrix
executives received, and Citrix’s allegations are based on speculation and coincidence
Workspot has not violated the Protective Order (“PO”). Workspot employees do not have access
to Citrix confidential information produced in this litigation, and Workspot has, at all times, fully
complied with the PG.

This is the second motion Citrix has filed in a span of six months seeking extraordinary
re1ief without conducting the necessary analysis Citrix is and has been, from the outset,
wielding this litigation as a sword to accomplish its ulterior business objective - as evidenced by
one of the very emails Citrix seeks to shield from disclosure _ to hurt Workspot’s business by

any and all means The “1eaked” email from Citrix’s CEO ~ which Citrix has never produced in

this ease - <><)nflrms the marchng Ordersr _
_ (D.l. 104, EX. 1\/1). In this case, that means filing one

specious motion after another in order to drive up litigation costs and interfere with Workspot’s
business operations during this critical period of growth.

Citrix’s “file first and investigate later” strategy cannot be rewarded. Given the
extremely serious nature of the accusations set forth in the motion, and the utter lack of evidence
to support Citrix’s claims, Workspot respectfully requests that it be awarded the attorneys’ fees it

incurred in having to respond to this premature and meritless motion.

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 5 of 24 Page|D #: 9674

I. Background
A. Citrix repeats its practice Of file first and investigate later.

On October 9, 2018, Citrix executives, David Henshall and Juan Rivera, purportedly
started receiving the emails at the heart of Citrix’s motion. Certain emails written by Mr.
Henshall also were being leaked and posted on social media such as TheLayoff. com and
Pastebin.com. On the evening of October 15 , 2018, Citrix’s counsel first notified Workspot of
Citrix’s email issues and its intentions to move for a TRO against Workspot. In that notice,
Citrix also raised a months~old, stale issue concerning a single confidential document over 20
years old that was inadvertently disclosed

Given the seriousness of the email~related accusations Counsel for Workspot responded
within hours that it was willing to meet and confer the very next morning to find out the bases
for Citrix’s accusations Ex. 1.l During that October 16th meeting, Citrix represented that it had
shared all “evidence” supporting its accusations and requested Workspot stipulate to a third-party
subpoena for Comcast to obtain [P-address information relating to the emails Workspot
stipulated to the Comcast subpoena2 See D.I. 106. Workspot further indicated that if there were
evidence that a rogue employee was actually behind the emails to Henshall and Rivera,
Workspot wanted that information and would investigate and take remedial action. Ex. 2.

Workspot also informed Citrix that Workspot searched for the Citrix-internal email from
Henshall that was apparently posted to Pastebin.com (D.I. 104, Ex. M), but did not locate that
email in any of the documents Citrix had produced to Workspot in this action. Workspot asked

Citrix to identify the document by Bates Nurnber. Ex. 2. Counsel for Citrix never responded to

 

l All exhibits to this brief are attached to the Declaration of Bindu Palapura filed herewith

2 Once the Court entered the stipulation order, Citrix proceeded to serve not only Comcast but
three other third parties with subpoenas although Citrix had not disclosed the intent to serve
such additional subpoenas

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 6 of 24 Page|D #: 9675

Workspot’s email. lnstead, that evening, Citrix filed its TR() motion accusing Workspot and its
CTO of so-called “protective order violations”. Citrix appears, therefore, to have pre-determined
to file its motion and was simply checking the box on Local Rule 7.1.1. Notably, Citrix has not
requested expedited consideration of this issue.

Despite Workspot’s speedy response, its agreement to stipulate to a third-party subpoena
to obtain IP-address information, and its stated intent to take remedial action if actual evidence
emerged tying the emails to a rogue Workspot employee, Citrix refused to give Workspot an
opportunity to investigate Citrix’s claims prior to bringing its motion. Nor did it permit the
Workspot employee identified by name in Citrix’s motion to see the emails he is accused of
sending Workspot’s counsel was unable to share Citrix’s motion with Mr. Chawla because
Citrix’s brief was marked Confidential and filed under seal. The public version of the brief,
which Citrix provided nearly one week later, is heavily redacted and fully redacts all the
exhibits3 Nevertheless, Mr. Chawla has signed a declaration in support of this Answering Brief
swearing under oath that he has never sent any entails (threatening or otherwise) to Messrs.
Henshall or Rivera. See Chawla Decl., TH[ 3, 4. Citrix did not even wait until it had performed a
full investigation, admitting that its investigation Was “not yet complete.” D.l. 102, p. 6 .

Citrix started issuing subpoenas to third parties days after filing its motion. To date,
Citrix has served subpoenas on Comcast (ISP provider), Microsoft, and TheLayoff.com. See
D.I. 107 and 108. The date for compliance was October 26, 2018. TheLayoff.com responded to
the subpoena on October 29, 2018. Ex. 7. There is no information in TheLayoff.com’s response

that connects Workspot to the posts on its website. Citrix informed Workspot that Microsoft

 

3 Workspot objects to Citrix’s proposed redactions and believes the full briefing should be a
matter of public record As discussed herein, much of the information discussed in the emails at
issue is public information The parties are still conferring on this issue.

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 7 of 24 Page|D #: 9676

plans to respond by November 8, 2018 and that Comcast has not responded

B. Worksth conducted an independent investigation

Unlike Citrix, Workspot hired an independent computer forensics firm, Kivu Consulting,
Inc. (“Kivu”), to investigate Citrix’s claims regarding the Guerilla Mail messages Brush Decl.,
11 5. Kivu’s investigation demonstrates the complete insufficiency of Citrix’s own investigation,
which started with the presumption that the originating IP address fields of the Guerilia Mail
messages were authentic (see D.I. 103, 1111 5-7).

First, Kivu analyzed the Guerilla Mail service and methods that could be used to hide or
discover an IP address when using the Guerilla Mail service. Brush Decl., 11 6. Kivu’s
investigation included researching publicly available information regarding the Guerilla Mail
service, as well as demonstrations of the use of the Guerilla Mail service in combination with
virtual private network (“VPN”) services to send Guerilla Mail email messages Id., 1111 6-7.

Kivu concluded that although Guerilla Mail messages include an originating lnternet
Protocol (“IP”) address field, that field can be manipulated, and thus cannot be used to determine
who sent a particular Guerilla Mail message Id., 1111 6-11. For example, when using an “http-
poxy,” the sender’s IP address can be contained in a header line, but “this line can be easily
removed or even modified to display an incorrect originating IP address.” Id. , 1111 7-8. Moreover,
“commercially available” VPN services can also be used to obfuscate the scnder’s IP address
Id., 11 9. Indeed, Kivu demonstrated how someone could use a VPN service to obfuscate his or
her IP address when sending a Guerilla Mail email message Id., 11 10. From Kivu’s offices in
Denver, CO, Kivu sent test Guerilla Mail email messages after connecting to various VPN
servers Id. ln doing so, Kivu was able to send email messages with originating IP addresses of
servers located in Seattle, WA and Luxembourg. Id. By combining VPN services with the

Guerilla l\/lail service, Kivu was able to send email messages from Denver, CO, but which

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 8 of 24 Page|D #: 9677

appeared to have been sent from Seattle, WA or Luxembourg.

Thus, Kivu concluded that the originating IP address field of a Guerilla Mail message is
not necessarily the sender’s IP address Id., 1111 8-12. Additional information beyond the Guerilla
Mail messages themselves would be needed to determine the sender’s IP address Id., 1111 11~12.
Citrix’s investigation_which relied solely on the originating IP address field of the Guerilla
Mail messages see D.I. 103, 1111 5-7»-is therefore incomplete, and cannot establish the sender’s
IP address Thus, there is insufficient basis for Citrix to level the serious accusations that it has
against Workspot based on the IP addresses of the Guerilla Mail messages

II. Argument
A. T he Court should deny Citrix’s request for TRO.
Citrix seeks a temporary restraining order (“TRO”) precluding Workspot from “leaking,”

or otherwise disseminating, any confidential Citrix information, including any non-public
information produced by Citrix in this litigation A TRO is appropriate only if Citrix can
demonstrate: (1) a reasonable likelihood of success on the merits; (2) irreparable harm absent the
restraining order; (3) that the harm to Citrix would exceed the harm to Workspot; and (4) the
public interest favors such relief. See CrowdStrike, Inc. v. NSS Labs. Inc., C.A. No. 17-146~
GMS, 2017 WL 588713, at *1 (D. Del. Feb. 13, 2017). Because Citrix fails to establish each
element, the Court should deny the request for TRO.

1. Citrix mischaracterizes the dispute concerning the threatening emails as a
“Protective Order violation”

Citrix raises the “threatening emails” issue under the guise of a “PO violation” to
manufacture an issue that could trigger extreme sanctions To prove likelihood of success on the
merits for the violation of the PO, Citrix must prove that the information contained in the emails
is confidential material protected under the order. As explained below, all but one of the

threatening emails discuss matters that are public information, such as companies that compete in

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 9 of 24 Page|D #: 9678

the same space as Citrix and Workspot, the fact that Citrix sells DaaS products and has patents
related thereto, and the identity of certain of Citrix’s executives Thus, the information contained
in Exs. F to L to the Strapp Declaration (D.l. 104) is public and not covered by the PO. The only
document that is a Citrix internal email is Ex. l\/l. However, this document was never produced
to Workspot in the course of this litigation and as such is not protected by the PO. Consequently,
the likelihood that Citrix can succeed on the merits is zero.

2. Citrix lacks any credible evidence to support its allegations

Even if the Court finds the information is protected by the PO in this case, Citrix still
cannot meet its burden Like its preliminary injunction motion, Citrix’s TRO motion is primarily
based on attorney speculation, not facts and evidence Citrix offers no evidence that Workspot is
actually behind the email campaign targeting its executives Messrs. David Henshall and Juan
Rivera, and admits that its “investigation” is “not yet complete.” D.l. 102 at p. 6. Citrix’s
motion expressly speculates that the individuals involved “may be Workspot employee(s) or
individuals(s) affiliated with and acting on behalf of Workspot.” D.l. 102 at p. 6 (emphasis
added). Rank speculation is insufficient to meet Citrix’s high burden on this motion

The “evidence” Citrix’s cobbled together as the basis for its motion does not support
Citrix’s theory. Citrix argues that the content of the threatening emails suggests that the
individual(s) involved “has access to, has leaked and is threatening to continue to leak highly-
sensitive Citrix information.” D.l. 102 at p. 6. First and foremost, pursuant to §7.4 of the PO
(D.I. 34), Workspot employees do not have access to Citrix’s Confidential information No one
at Workspot has access to the document review platform containing the documents Citrix
produced to Workspot in this litigation See Andrea Decl., 1111 2-3. Apart from a single instance
of inadvertent disclosure, discussed below, no Workspot employee has seen Citrix documents

marked Confidential. See Andrea Decl., 11 3. Thus, it is impossible that employees of Workspot

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 10 of 24 Page|D #: 9679

have access to Citrix’s Confidential material
Second, the only email identified by Citrix that arguably contains “leaked” Citrix internal

communications is Ex. l\/l, the email from l\/[r. Henshall to Mr. Hough that appears to show -

 

T his email was not produced by Citrix to Workspot in this litigation Citrix did not identify a
bates number for this email, despite Workspot’s request Nor does it cite one in its brief. lt is
therefore a factual impossibility that the posting of this email was a PO violation by Workspot.
Because this email was never produced to Workspot, the only evidence in the record that actually
contains an internal Citrix communication points away from Workspot.

Third, the remaining emails sent to Messrs. Henshall and Rivera do not contain
confidential information, nor do they evidence attribution to or by Workspot. l\/lessrs. Henshall
and Rivera are Citrix’s CEC) and SVP, Cloud and Server Engineering, respectively Their
identities and positions in the company are public information Exs. 3, 4. The companies
mentioned in those emails, Nutanix, Microsoft, Frame and Workspot, are all publicly known to

be in the same general industry.“ According to a post on the layoff.com, the thread regarding

 

4 Notably, while four different companies are mentioned by name in the emails, Citrix has

accused only Workspot of sending them.

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 11 of 24 Page|D #: 9680

“Citrix Systems lnc. layoffs” is one of the most active on the website. Ex. 5. Comments to this

post indicate there are many disgruntled eX-employees. A post from “9 days ago” states -

_ He did not reply.” Ex. 5. Citrix’s motion does not

even address the possibility that these emails may have come from these employees or some

other source, such as one of the three other companies mentioned by name in the emails

Citrix argues that it produced several internal emails that reference the companies

identified in the emails yet it fails to correlate any of those emails to the ones at issue in its

motion The chart below identifies the repeated flaws in Citrix’s logic.

 

E_x._F: Email to Henshall with the subject
“Emails leaked to take revenge.” Body of email
states: “What will happen to your career if your
emails are leaked? Emails to dheeraj at
Nutanix? Emails to brad at l\/licrosoft? Ernails
to templeton to discuss internal issues? You
will get a thanksgiving present this year!

No evidence that emails produced to
Workspot in this litigation have been
leaked

Citrix fails to correlate confidential
documents produced in this litigation
with the statements in this email

 

Ex. G: Email to Henshall with the subject
“Patent trolls.” Body of email states: “DH: your
career will end in 2 months! Your emails are
out in the dark web. It’s corning out as a
thanksgiving giftl” This email includes a link to
an article regarding Microsoft’s decision to
“open source” its “patent portfolio.”

No evidence that emails produced to
Workspot in this litigation have been
leaked

Citrix fails to correlate confidential
documents produced in this litigation
with the statements in this email

Link is to an article available publicly
on the web

 

Ex. H: Email to Rivera with the subject
“Emails leaked.” Body of email states: “Citrix
email thread discussing legal patent cases have
been leaked”

No evidence that emails produced to
Workspot in this litigation have been
leaked

No specific reference to Workspot
Multiple other litigations involving
Citrix pending nationwide

Citrix fails to correlate confidential
documents produced in this litigation
with the statements in this email

 

Ex. I: Email to Henshall with the subject
“email leaks.” Body of email states: “Looks like
some email conversations discussing Frame and
Workspot got leaked We are hearing minors

 

 

No evidence that emails produced to
Workspot in this litigation have been
leaked

Citrix fails to correlate confidential

 

 

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 12 of 24 Page|D #: 9681

 

that brianmadden.com is planning to publish
those in the next month. VMware is helping
push it.”

documents produced in this litigation
with the statements in this email
Email references Frame, VMWare and
Workspot, yet Citrix has not accused
Frame or VMWare of sending the
threatening emails

 

Ex. J: Email to Henshall with the subject
“Sorry.” Body of email states: “Our emails have
leaked”

No evidence that emails produced to
Workspot in this litigation have been
leaked

No direct correlation to Workspot

 

Ex. K: Email to Rivera with the subject “Cloud
innovation.” Body of email states: “Do you
track where you are getting new ideas from.
Looks like you are copying everything these
days DaaS is also an original idea? You can
work with legal but at the end you will have
your face buried in shyt!”

No direct correlation to Workspot -
there are dozens of companies selling
DaaS products

 

Ex. L: Statement posted to a website called
TheLayoff.com stating that, “Rumor is that
David Henshall’s emails have been leaked
They are going to cause serious stock issues in
the next 4 weeks.” lnformation below this post
directs readers of the post to a different website
called Pastebin.com

 

 

No evidence that emails produced to
Workspot in this litigation have been
leaked

The email posted on Pastebin.com was
never produced to Workspot in this
litigation

 

Finally, Citrix offers the declaration of l\/like Fernandez, an engineer at Citrix to bolster

its claims l\/Ir. Fernandez’s opinion should be given little or no weight. First, it is unclear

whether l\/lr. Fernandez is professionally qualified to render an opinion on this issue. Citrix

expects the Court to accept his opinion simply because he is a member of the Cyber Security

team at Citrix. Second, Mr. Fernandez’s simplistic analysis of the issue is not credible. Even if

the Court were to consider this declaration, all it states is that the threatening emails and posts

originated from two different IP addresses ~ the one based in Fremont, California and the other

from Boydton, Virginia. As discussed above, Workspot, unlike Citrix, retained an independent

third-party forensics firm, whose investigation refutes l\/lr. Fernandez’s analysis and

assumptions that the apparent lP addresses of the Guerilla l\/lail messages are authentic.

 

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 13 of 24 Page|D #: 9682

Citrix further argues that Mr. Chawla must have sent the threatening emails because he
used the term “patent troll” in a tweet to describe Citrix the same day one of the emails was sent
and because the emails appear to have been sent from an IP address in Fremont, Califomia. The
term “patent troll” is part of the common lexicon used to describe companies asserting patents
improperly and in no way establishes that Mr. Chawla sent the emails And, even putting aside
the evidence set forth in the declaration of the forensics firm that an IP address can be readily
faked, the fact is that there are more than 230,000 people living in Fremont, Califomia. There is
simply no evidence that Mr. Chawla is the individual who Sent the emails in question And, most
importantly, Mr. Chawla confirms in his sworn declaration that he did not send any emails to or
post any threats to Citrix, l\/lessrs Henshall, or Rivera. See Chawla Decl., 11 3, 4.

Citrix’s argument to connect Workspot to the second IP address which it claims is
owned by l\/licrosoft Azure, is equally meritless The only supposed link is that Azure is a cloud-
hosting service used by Workspot. However, that service is used by thousands of subscribers
including other companies mentioned in the threatening emails Workspot alone actively uses
thousands of lP addresses in the cloud See Chawla Decl., 11 5. Nonetheless Citrix immediately
pointed the finger at Workspot. Workspot is furthermore investigating if any Workspot machine
was compromised and, once Citrix allows the IP addresses of the email messages to be shared
with Workspot, Workspot intends to investigate whether the IP addresses mentioned by Citrix
were ever used in the Workspot cloud See Chawla Decl., 11 6. That investigation is ongoing, but
not yet complete as of the due date for this Answering Brief, as the parties are negotiating the
scope of confidential redactions This further highlights that Citrix’s motion for TRO was highly
premature, especially in light of Workspot’s cooperation, and own interest, in getting to the

bottom of Citrix’s allegations

10

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 14 of 24 Page|D #: 9683

After filing its motion, Citrix served subpoenas on the ISP’s and websites containing the
threatening posts To date, only TheLayoff.com has responded The information provided does
not substantiate Citrix’s claims Instead it confirms that no “Poster Name” is available and that
they “do not have any other posts from 104.46.110.21.” Ex. 7.

3. Workspot is the only party suffering irreparable harm here
Citrix puts the cart before the horse, and by doing so, seeks to prosecute Workspot for

crimes based on attorney argument alone. Citrix’s disregard for the facts is particularly
egregious given the detrimental impact this motion has had and will have on Workspot and its
employees particularly Mr. Chawla. Citrix’s motion directly attacks the values and ethics of
Workspot and Mr. Chawla. As explained further below, the “leaked” email from Mr. Henshall
to Mr. Hough posted on Pastebin.com validates Workspot’s suspicion that Citrix is using this
litigation to interfere with Workspot’s business opportunities and injure its reputation

While Citrix rattles off a list of generic “harms”, its claims are unsubstantiated More
importantly, even if Citrix suffered harm, for the reasons already discussed Workspot is not is
not at fault. Thus, factors 2 and 3 disfavor a TRO.

4. Granting a TRO is not in the public interest

Because Citrix failed to show a likelihood of success on the merits and irreparable harm
absent injunctive relief, the Court does not need to reach this factor. Workspot agrees that the
public has a strong interest in protecting confidential information from being stolen or misused
However, a TRO is unnecessary where there is already a PO in place.

B. T he Court should deny Citrix’s improper request for Workspot to show cause

Citrix turns the law on its head by requesting that the Court enter an order that Workspot
show cause why it should not be held in contempt for “Workspot’s admitted violation of the

Protective Order.” Contempt is a “severe remedy,” and the movant bears a heavy burden to

11

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 15 of 24 Page|D #: 9684

show that the charged party is guilty of civil contempt INVISTA N. Am. S.a.r.l. v. M & G USA
Corp., C.A. No. 11-1007-SLR-CJB, 2014 WL 1908286, at *4 (D. Del. Apr. 25, 2014), report and
recommendation adopted, 2014 WL 2917110 (D. Del. June 25 , 2014). The burden thus lies with
Citrix ~ not Workspot. Citrix must show by clear and convincing evidence that Workspot
disobeyed the PO. lt cannot meet that burden because Workspot in fact has fully complied with
the PO.

1. Workspot complied with_not “disobeved”_the Protective Order
Citrix suggests ~ falsely - that Workspot deliberately “disobeyed the [Protective Grder]

when it shared Citrix’s confidential information” D.I. 102 at 15. That is incorrect ln the
process of drafting Workspot’s Opposition to Citrix’s Motion for Preliminary Injunction,
Workspot’s counsel inadvertently failed to redact a section of the draft brief addressing
Workspot’s license defense and discussing aspects of the underlying license agreement, which
was signed in 1997 by Citrix and Microsoft, and whose general subject matter and scope was
published in a press release at that time.

As soon as this was discovered, Workspot’s counsel followed the procedure set in the
PO, which contemplates this precise situation Section 11 of the PO requires a party who learns
of an inadvertent disclosure to take the following steps: First, the party must “notify in writing
the Designating Party of the unauthorized disclosures” Workspot’s counsel accordingly sent
Citrix’s counsel an email that identified exactly who had received the information and the precise
license sections that were received See Ex. A to D.l. 102.

Second, the party must “use [] best efforts to retrieve all unauthorized copies of the
Protected Material.” Workspot’s counsel immediately requested that the recipients of the draft
brief destroy any copies of that draft brief, as well as confirm that they had not provided the draft

to anyone else. The recipients confirmed the destruction of the brief and that the brief had not

12

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 16 of 24 Page|D #: 9685

been provided to anyone else, and that they would hold any information they recalled as highly
confidential.

Third, the party must “inform the person or person to whom unauthorized disclosures
were made of all of the terms of this Order.” Workspot’s counsel immediately provided a full
copy of the PO to the recipients who confirmed they had read the PO and, as noted above, that
they would hold any information that they recalled as highly confidential

Fourth, the party must “request such person or person to execute the ‘Acknowledgment
and Agreement to be Bound’ that is attached hereto as Exhibit A’.” Workspot’s counsel also
asked the recipients - Messrs. Sinha and Chawla - to be willing to execute the P()
Acknowledgment. Both were willing to do so, and already had agreed to hold the information
to themselves as highly confidential However, Workspot’s counsel first asked Citrix to confirm
that the PO Acknowledgment of Messrs. Sinha and Chawla would be tailored to the situation at
hand, given the limited nature and scope of the information at issue regarding certain terms of a
1997 license agreement Given the presence of a prosecution bar in the P(), Workspot’s counsel
requested that Citrix confirm that the prosecution bar would not apply in this instance, as the
information at issue related to a license agreement, not confidential technical information~and
therefore is irrelevant to patent prosecution

Citrix’s counsel refused to agree, taking the position that the “scope of the disclosure is
irrelevant” and therefore the prosecution bar should apply. See Ex. B to D.l. 102. ln fact, Citrix
took its position even further than the provisions of the PO, asserting that the inadvertent
disclosure of the 1997 license information to Messrs. Sinha and Chawla not only should bar them
from “being involved in patent prosecution,” but also that they “should not be permitted to

engage with Microsoft on behalf of Workspot in any capacity for the pendency of this litigation.”

13

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 17 of 24 Page|D #: 9686

After explaining that much of the information at issue was already publicly available,
Workspot’s counsel renewed its request to meet and confer on the issue. ln a telephonic meet
and confer, Citrix’s counsel then suggested that it would be willing to modify its demand and
agree that the prosecution bar would not apply to Messrs. Chawla and Sinha if they agreed that
they could not negotiate license agreements with l\/licrosoft. See Andrea Decl., 11 4-5.

After considering the issue, Workspot’s counsel again reached out to Citrix’s counsel to
reiterate its request that Citrix agree that the PO Acknowledgments of Messrs Sinha and Chawla
would be limited to the information that they actually received and, given the nature of such
information they would not be subject to the prosecution bar. On September 4, 2018, Workspot
accordingly wrote: “lf Citrix is unwilling to allow l\/fessrs. Sinha and Chawla to sign onto the PO
under the constraints we set forth in our prior email, please let us know and we will prepare a
joint letter notifying the Court of the dispute.” See Andrea Decl., 11 6; see also EX. 6 . Citrix did
not respond until it filed the present motion and accused Workspot of sitting on the issue when it
was Citrix who did not respond for weeks regarding their position in these issues D.l. 102 at 4.
The most reasonable conclusion is that Citrix no longer considered this an issue

2. An Order to Show Cause and/or a Finding of Contempt ls Not Appropriate

Because the Inadvertentlv Disclosed lnformation Was Largely Public and
Unrelated to the 2018 Workspot-Microsoft License Agreements

Workspot’s inadvertent disclosure and compliance with the PO renders the case law cited
by Citrix entirely inapposite because those cases involved deliberate violations ln Harley-
Davidson, Inc. v. Morris, the court confronted a situation where a party subject to a consent
judgment adopted an unreasonable interpretation of that consent judgment and used that self-
serving interpretation to continue to act in a manner that violated the consent judgment 19 F.3d
142 (3d Cir. 1994). The Harley Davidson party’s decision to continue selling trademarked

products after having agreed to cease selling them is distinguishable from the present situation,

14

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 18 of 24 Page|D #: 9687

where the disclosure was entirely inadvertent and all individuals involved ~ counsel, Mr. Sinha,
and Mr. Chawla - immediately acted in accordance with the PO. Similarly, Roe v. Operation
Rescue addressed a situation where, despite a court-ordered permanent injunction that prevented
the defendants from “‘trespassing on, blocking, obstructing ingress or egress from any facility at
which abortions are performed in the City of Philadelphia or metropolitan area’ and from
‘physically abusing or tortiously harassing persons entering, leaving, working at, or using any
services at any facility at which abortions are performed in the City of Philadelphia and

>3$

metropolitan area, the defendants nonetheless encouraged and led blockades and
demonstrations and protests on the grounds of various medical centers as well as blocked their
doors Id. at 135 -137. Thus, in that case, the parties were aware of and deliberately acted in a
manner that caused the violation of court injunction

Similarly, in LifeScan Scotland, Ltd. v. Shasta Techs, LLC, the defending entity
acknowledged that it had chosen to use confidential information to identify third parties to whom
it sent cease-and-desist letters alleging that a patent was likely infringed and, as a result, sales of
products using such patent would similarly be infringing and should cease. No. 11-CV-04494-
WHO, 2013 WL 4604746 (N.D. Cal. Aug. 28, 2013). The Court found both that the defending
entity had used confidential information covered by the PO in place and that the defending entity
acknowledged using the information for a purpose unrelated to the litigation

Here, Workspot has not used the inadvertently disclosed information in an unauthorized
manner. As Workspot’s counsel explained to counsel for Citrix, see Ex. C to D.l. 102, a
significant portion of the inadvertently-disclosed information has been public ~ and therefore not

governed by the PO - since 1997, when Microsoft issued a press release publicizing the

existence, subject matter, and scope of the license agreement See Ex. 8. ln its press release,

15

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 19 of 24 Page|D #: 9688

l\/ficrosoft explained:

o The Citrix-Microsoft license was signed in May 1997;

o The Citrix-Microsoft license had a general focus on joint development of advanced
multiuser capabilities for server-based systems and Windows-based terminals used by
task-based users that run certain software from servers; and

o The licensed patents related to this general area.

As set forth in correspondence from Workspot’s counsel, the inadvertently disclosed information

in this case indicated:

IL

Ex. A to D.l. 102. The inadvertently disclosed information tracks almost exactly the information

 

regarding the Citrix-Microsoft license that was already public. The only additional information

contained _
_ None of this information gives a competitive advantage for

Workspot vis a vis Citrix.

Indeed, the 1997 Citrix-Microsoft license is fundamentally different from the two
agreements signed by Workspot and l\/licrosoft in 2018, which Citrix alleges~without
evidence-*were obtained by Workspot through use of the inadvertently disclosed information
For example, the first agreement is a “Microsoft Partner Datacenter Migration Program
Agreement,” effective for one year, under which Microsoft agrees to provide technical assistance
and resources toward the migration of “[Workspot’s] customers’ current data center
environments to l\/licrosoft Azure datacenter infrastructure.” Ex. E to D.l. 102. This is not a
patent license agreement; nor does the inadvertently disclosed information appear relevant in any

way to this agreement Similarly, the second agreement, a Confidential Patent License for

16

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 20 of 24 Page|D #: 9689

l\/licrosoft Remote Desktop Protocol, signed on August 14, 2018 by Workspot and August 15,
2018 by Microsoft, provides Workspot with a license to Microsoft ’s patents - not Citrix’s patents
- relating to the Microsoft Remote Desktop Protocol. Again, this has nothing to do with the
Citrix-Microsoft license, which gave _
__ Thus, neither agreement has anything to do with the inadvertent disclosure of

the 1997 license information

C. Citrix’s motivation is to interfere with Workspot’s business relationship with
Microsoft

Citrix’s request that Workspot be held in civil contempt is based solely on Workspot’s
following the express provisions of the PO addressing inadvertent disclosure As with its motion
for preliminary injunction which was filed without a single coherent theory of patent
infringement or irreparable harm (see Workspot’s Opp to Pl l\/lotion),5 Citrix is again using its
unjustified Motion for TRO improperly as a weapon

Moreover, if none of the threatening emails_the supposed impetus for this TRO motion
in the first place_has anything to do with the PO in this case, one is left to wonder why Citrix is
arguing that they do. Based on Citrix’s own actions to date and the utter lack of evidence tying
Workspot to the Guerilla Mail emails it is reasonable to conclude that Citrix’s true motivation is
to use these threatening emails to bootstrap its argument regarding Workspot’s inadvertent
disclosure in an attempt to handicap Workspot by prohibiting its top executives from having any
business contact with l\/Iicrosoft, one of its most important business partners And, again, Citrix
seeks this prohibition even though: (a) the PO contains a provision dealing with precisely this

situation of inadvertent disclosure, see section 11 of the PO, and (b) Workspot followed that

 

5 Workspot respectfully submits that Citrix’s litigation strategy and apparent motivations in
filing this lawsuit are relevant to the Court’s consideration of both this motion and the pending
preliminary injunction motion, in which Citrix has put the balance of equities at issue

17

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 21 of 24 Page|D #: 9690

provision word for word Citrix’s request that Workspot be held in civil contempt is entirely

without merit

D. Ironically, the threatening emails do suggest bad acts_

ot by Workspot or Mr. Chawla

While Citrix’s accusations of bad acts by Workspot are without evidence and contrary to
the facts its motion for TRO does contain _
_ the email from Mr. Henshall to Mr. Hough, which was never produced to
Workspot in the course of this litigation (D.I. 104, Ex. l\/l).6 ln fact, neither Workspot nor its
counsel knew anything about this email until Citrix brought it to their attention on October 15fh.

ln its brief, Citrix confirms that this email concerns Workspot. See D.I. 102 at p. ll. The email

appears to Show _

This email validates Workspot’s concerns that Citrix brought this litigation, and the
resulting Pl and TRO motions to stifle competition Workspot is entitled to know -
_ D.l. 104, Ex. M. At the time, Workspot had been in discussions with Nutanix, and
these discussions essentially ceased around the time of this email, with Nutanix subsequently
acquiring a Workspot competitor instead Moreover, barely three months after _

_, Citrix filed the current lawsuit against Workspot alleging patent

infringement and false advertising And, when expedited Pl discovery in this case commenced,

 

6 The email from Henshall to Hough is responsive to Workspot’s RFP No. 8, which
requested all internal communications regarding Workspot. The parties agreed to a procedure to
collect emails using search terms Presumably this document was not produced because it did
not hit on the search terms Since its disclosure in Citrix’s TRO motion, Workspot has requested
discovery related to this document The parties are in the process of conferring on this issue

18

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 22 of 24 Page|D #: 9691

Citrix negotiated Mr. Henshall’s name off of the Citrix document custodian list, while also using
c‘Nutanix” as a key word search term for documents requested from Workspot.

E. Citrix should be ordered to pay Workspot’s fees for responding to this motion
Workspot respectfully requests that, pursuant to 28 U.S.C. §1927 and the Court’s

inherent authority, the Court order Citrix to award Workspot its fees for responding to this
meritless motion The Third Circuit has interpreted § 1927 to permit fee awards where an
attorney has (l) multiplied proceedings (2) in an unreasonable and vexatious manner; (3)
thereby increasing the cost of the proceedings and (4) doing so in bad faith or by intentional
misconduct.” W.L. Gore &Associates, Inc. v. C.R. Bard, Inc., 231 F. Supp. 3d 19, 21 (D. Del.
2017) (citations omitted). This Court's discretionary power also permits it to “award attorneys’
fees when a party has acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” Id.

Citrix’s TRO motion was brought in bad faith to oppress Workspot and its employees
This conclusion is corroborated by the steps Citrix took (and did not take) between first learning
of the emails and filing this motion Citrix did not conduct a forensic investigation into the
source of the emails lt did not contact local authority or the FBI. lt did not subpoena the ISP’s
or websites on which the offensive messages were posted lt did not give Workspot an
opportunity to conduct its own investigation or even allow Mr. Chawla to see the emails he is
accused of sending lnstead, Citrix prepared its TRO motion in stealth, so it could file
immediately after conducting a “meet and confer” that was plainly a charade. The motion itself
presents no credible evidence There is no direct evidence that Workspot was behind the
threatening emails or that Workspot hacked Mr. Henshall’s emails Citrix knew that the leaked
email was never produced in this litigation, yet accused Workspot of posting it publicly.

Citrix presumed guilt and filed this motion with no regard for the actual facts and

evidence ln W.L. Gore & Associates, Inc., this Court awarded fees under similar circumstances

19

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 23 of 24 Page|D #: 9692

finding:

[T]he manner in which Gore presented its Sanctions Motion did not at all make it
appear as if Gore‘s counsel were solely, or even primarily, interested in presenting
potentially troublesome conduct to the Court for its “independent assessment.”
lnstead, it reasonably appeared to Bard and the Court that Gore had decided for
itself, from the beginning, that Bard was guilty. . . . And the opening brief Gore
filed gave no sense of being written by counsel who were hesitant to make their
accusations and were primarily concerned with deterring future misconduct, filled
(as it is) with confident assertions of Bard's guilt

Workspot should not have to bear the repeated costs of defending itself from a much
larger player in the market Already, Workspot was forced to engage in costly and expedited
discovery in furtherance of Citrix’s Pl motion Workspot therefore respectfully requests that
Citrix’s conduct be sanctioned

III. Conclusion

For the reasons set forth above, Workspot respectfully requests that Citrix’s motion be
denied and Workspot be awarded with the fees and costs associated with responding to Citrix’s

motion

20

Case 1:18-cV-00588-LPS Document 161 Filed 02/05/19 Page 24 of 24 Page|D #: 9693

 

 

 

 

Respectfully submitted, ,.
OF COUNSEL: PoTTER ANDERsoN & CoRRooN LLP
H. Mark Lyon 4
GIBSON DUNN & CRUTCHER LLP By: /s/Bindu A. Palapura
1881 Page Mill Road David E. Moore (#3983)
Palo Alto, CA 943 04-1211 Bindu A. Palapura (#5370)
Tel: (650) 849-5300 Stephanie E. O’Byrne (#4446)
Hercules Plaza, 6th Floor
Y. Ernest Hsin 1313 N. Market Street
GIBsoN DUNN & CRUTCHER LLP ' Wilrnington, DE 19801
555 Mission Street, Suite 3000 Tel: (302) 984-6000
San Francisco, CA 94105-0921 dmoore@potteranderson. com
Tel: (415) 393-8200 bpalapura@potteranderson.com
sobvrne@potterandersoncom
Jennifer Rho
GIBSON DUNN & CRUTCHER LLP Attorneys for Defendant Wor/cspot,v Inc.

333 South Grand Avenue
Los Angeles CA 90071
Tel: (213) 229-7000

Dated: October 30, 2018

5971479 / 45039
Public Version Dated: February 5, 2019

21

